741 N.W.2d 300 (2007)
Richard JAMES, Plaintiff, and
Safeco Insurance Co., Plaintiff-Appellee,
v.
STATE FARM FIRE & CASUALTY CO., Defendant/Cross-Defendant-Appellant, and
David Gasowski, Defendant/Cross-Plaintiff-Appellee, and
Mario Sylvestri and Auto Club Group Insurance Co., Defendants.
Docket No. 130460. COA No. 262805.
Supreme Court of Michigan.
November 28, 2007.
On order of the Court, the motion to enlarge record on appeal or, in the alternative, to strike appellant's supplemental brief is considered, and it is DENIED.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant the motion.